Title: From Thomas Jefferson to Albert Gallatin, 1 December 1803
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  Dear Sir
                     
                  Washington Dec. 1. 03.
               
               I return you the letter of mr Miller notifying the resignation of the Supervisor of Maryland, & I approve your proposition of suppressing the office, annexing it’s duties to that of Surveyor of the district of Baltimore with the salary of 250. D. a year & a reasonable allowance for Clerk hire. 
               I return you also your proposed report on the suppression of the Commissionrs. of loans, with an entire approbation of it. 
               The letter inclosed is for your perusal and will merit our consideration. the man who rights it is honest & zealous. Affectionate salutations
               
                  Th: Jefferson
               
             